Title: To James Madison from Ebenezer Ford, 4 July 1814
From: Ford, Ebenezer
To: Madison, James


        
          Sir,
          Fort Washington July 4th 1814
        
        On the anniversary of our Independance while Crowds approach you in person to participate in celebrating the National birth day, permit me also to congratulate you on the occasion. And since our political horizon is encircled by a stormy aspect, suffer me to importune you upon the subject of my plans; which cost me much time, involving therewith considerable expense, in maturing—and which more than four months since, would have been carried into effect against the enemy; if a pasport such as Mr Mix had; could have been furnished me—why have I been restrained from chastizeing an insulting foe; whose cannon has recently echoed through the Metropolis. Is it a want of confidence in the mode. I am prepared to

obviate dificulties on that score. If Administration does not wish to countenance the measure under existing circumstances—order my discharge or give me a furlough as Mix has and your city shall not again resound with hostile cannon, nor its vicinity be pillaged by an imperious foe. Should things be continued in their present state—an inconsiderable force, if in possession of the Island at the mouth of the Potomac, might surprize & perhaps destroy the Capitol—if informed of the situation of Places. I speake now from the circumstance of last Summer when Admiral Warren came into the river had his fleet been composed of such vessels as the highflyer, or could they have passed, as easy up, as they did to Blackstones Island—the entire Squadron would have reached the City, twelve hours at least before the express. As to this fort, an enemy knowing the situation of things would be wretched planers if it was not taken without firing a cannon, if the wind was as favourable as it was last year. Excuse this intrusion it being my last effort. I Remain Respectfully yr most obt. & hbl. Servt.
        
          E. Ford
        
        
          P.S. Since writing the foregoing, I have seen a Statement, of the engagement on the Patuxent in which it is represented that two frigates Lay within six hundred yards of the shore—on this occasion permit me to remark that I have been prepared, ever since the 15th. of Febr. last, with a stern Torpedo to do infalible execution at a miles distance—do not infer from this that I mean the entire destruction of a ves⟨sel⟩ on that score experiment must test the result.
          
            E.F.
          
        
      